 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHageman Underground Construction; Hageman Con-struction Company, Inc.; Hageman Engineering,Inc. ad Operating Engineers Local Union No.3, affiliated with International Union of Operat-ing Engineers, AFL-CIO. Case 20-CA-14502October 15, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MIMBITRSJENKINS AND PENELI.OOn February 8, 1980, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Party Union filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The complaint alleged that the named Respond-ents constitute a single employer for purposes ofthe Act and that it violated Section 8(a)(5) and (1)of the Act by withdrawing recognition from theUnion as the bargaining representative of a unit ofbackhoe operators and by repudiating in midtermthe collective-bargaining agreement covering theseemployees. The Administrative Law Judge found,and we agree, that Respondents are a single em-ployer, that the backhoe operators employed byRespondents comprise a single appropriate unit,and that Respondents repudiated in midterm a con-tract with the Union covering this unit.' However,the Administrative Law Judge further found thatRespondents did not violate the Act because thecontract repudiated was a Section 8(f) agreement,entered into without a showing that the Union rep-resented a majority of the unit employees, and theGeneral Counsel failed to show that the Unionever acquired the majority status necessary toinvoke the provisions of Section 8(a)(5) of the Act.The General Counsel and the Union except to theAdministrative Law Judge's findings regarding the8(f) issue. They argue that Respondents employedi We also agree with the Administrative Las Judge's findings Ihat Re-spondent Hageman Construction Company, Inc, is the ilter ego of Re-spondent Hageman Underground Construction While the AdnilnstrativeLaw Judge did not determine whether Respondeill liageman aEngineer-ing is the lter ego of Hageman Constructio Company, we find it unec-essary to make such a determination since we agree with the Administra-tive Law Judge that these two entities are part of a single employer forpurposes of the Act, and that the appropriate unit of backhoe operatorsencompasses the backhoe operators working fir both entities253 NLRB No. 7a permanent and stable unit of backhoe operators,that soon after the 8(f) agreement was signed theUnion achieved majority status among these em-ployees, and that Respondents thereby became ob-ligated under Section 8(a)(5) of the Act to recog-nize and bargain with the Union for the duration ofthe agreement. We find merit in these exceptions.2Respondents, herein referred to collectively asRespondent, are primaily engaged in the construc-tion and installation of utility lines. To perform thiswork Respondent employs general laborers, truck-drivers, mechanics, and backhoe operators. Thebackhoes are used for digging the ditches in whichthe utility lines are laid. As George Hageman, theowner of Respondent's enterprises, testified, em-ployees hired as backhoe operators must possess ahigh degree of skill and experience to operate theequipment properly. At all relevant times Respond-ent owned five backhoes and used four in its oper-ations. The fifth backhoe was leased to an inde-pendent company.On September 2, 1977, Respondent entered intoa collective-bargaining agreement with the Unionin which it agreed to recognize the Union as thebargaining representative of its employees who per-formed the type of work falling within the Union'srecognized jurisdiction; namely, the operation ofheavy equipment.:Among Respondent's workforce, only the backhoe operators primarily per-formed the kind of work covered by the contract,and the other employees did not come within thecontractual unit.4It is undisputed that this contractwas entered into pursuant to Section 8(f) of theAct and was a multisite agreement effective untilJune 15, 1980. On or about March 5, 1979, and atall times thereafter, Respondent refused to recog-nize the Union as the exclusive representative of-he (iencral Counsel and the Ulnion also exceptl the Adminilsra-iv\e Law Judges failure to find that Respondents Hiageman ConstructionCimpany arid Hageman EIlgineering not only are a single employer hutalso are aultr go As noted in fii .upra. we find it unnecessary to passon this question:' This was not the first collectse-hargaining agreement hetween theUnion and a Hageman enterprise rior to September 1977, he Unionand the fHageman enterprise doing business as Hageman ackhoe Servicehad hccn parties to four successive collectise-hargaininlg agreements, themost recenlt one expiring during 1977 Hageman ackhoe Sersice, whichno longer exists, wuas a predecessor company toI the Hageman enterprisesnamed as Respondents herein, performing similar utility-constructlonwork. hut oni a smaller scale When the Union sent the September 1977contract roted abore to Ilageman Btackhoe Service for approval. thatcompany already had ceased operating, hut George Hageman signed theagreemenl ion behalf of the newly formed Respondenl Hageman Under-groundI In this connection. we agree illh the Administratie l.aw Judge thatthe conlractual bargaining unlt of backhoe operators. excluding all otheremplouees is an appropriate unit Given their separate tasks and specialskill. the backhoe olperatlors constitute a readily identifiable group of' em-ployees with a community of ntcerest separate and apart from the otherworkersh ILH( lhMAN N N)tFR(R()U'NI) (()NS IRL II()Nthe backhoe operators and refused to abide by theterms of the contract.At the time the contract was signed in Septem-ber 1977, Respondent employed six employees:Bertalon. Staggs, Lee, Romero, Miller, andSchuell. Of these six only BIertalon, Staggs, andLee were hired as backhoe operators. As the Ad-ministrative Law Judge found, from October 1977through December 1977 Respondent installed util-ity lines in Petalunla. California, where it usedthree of its four backhoes. They wele operated byBertalon, Staggs, aid Lee. From January 1978 toApril 1978, Respondent utilized three of its fourbackhoes at a jobsite in Sonoma, California. Again,this work wuas performed by Bertalon, Staggs. andLee.' At certain times during this period, October1977-April 1978, Respondent performed brief workat other jobsites. Although the record does notcontain specific evidence of the backhoe work per-formed at ev'ry such project, it does showv that inlMarch 1978, on three separate occasions, Lee wastransferred from the Sonoma job to perform briefbackhoe work at other projects. At all times duringthis 7-month period between October and April,Becrtalon, Staggs, and Lee were members of theUnion. The other three employees, Romero, Miller,and Schuell, were not.In addition to Respondent's backhoe complementof Bertalon, Staggs, and Lee, the record showsthat, during the October 1977-April 1978 period,Respondent briefly employed employees Hay andEmerson as backhoe operators. While the recorddoes not show the jobs at which they worked, it isclear that they were referred from the Union'shiring hall and were union members.George Hageman testified that, in addition to thebackhoe operators mentioned, various other indi-viduals operated backhoes between October 1977and April 1978, who were not members of theUnion. However, Hageman offered no names ofother employees hired for the position of backhoeoperator. While he did mention that other employ-ees such as Miller, Schuell, Black, and Romero op-erated backhoes on occasion, it is apparent thatthese employees were hired as general laborers orin some other capacity, not as backhoe operators;that the operation of backhoes was not their pri-mary responsibility; and hence they were not in thebackhoe operators unit.6During this period fHageman hmself also, operated hbackhe T oc-casiorn The record does not discloseh the location of he fourth blckkhrt(during the Pelalunima and Snllloma lhsi Miller. for example. Aas; hired a a genteral lilhoer ild Romenio la,hired a il mechanic While the record sho, s Ihalt uch ernployccs opera.-ed hackhoes oi occaslon as atl incidentl of hr otlihe r r iork. II is iclirthal Ihey spent the vasi m lajorit of r ine prfrmirg n-hackhhoe sorkH contrast, the employees mrntioned abuhte ho l, rc lhured .ia halik hlt,peratorr s spent t leastl ( )t} perctenl oft their tirtie -Iperitiig tIh hackhoeThe record further shows that of the six employ-ees (three whom ere backhoe operators) em-ployed by Respondent at the time the contract wassigned in September 1977, all except Lee were stillemployed at the time of the hearing in No',ember1979. Lee's employment ended i April 1978. Therecord also discloses, and the Administrative La,Judge found, that in May 1979 2 months after Re-sponderit repudiated the contract. Respondent em-ployed at least I I employees arid, in November1979. employed 22 employees. No evidence waspresented ias to which of tile 11 employees workingin May, or the 22 employees working in Novemn-her, were part of a permanent work force or wereemployed as backhoe operators.Upon considering this evidence pertliling to Re-spondent's ,ork force, the Administrative LawJudge found that ill March 1979 Respondent asfree to vithdraw recognition from the Union andrepudiate the collective agreement covering thebackhoe operators. The Administrative Law Judgereasoned that the contract repudiated was an (f)agreement, entered into without regard to whetherthe Union represented a majority of the unit em-ployees, and the General Counsel failed to showthat the Union subsequently acquired the majoritystatus necessary to become the employees' statu-tory bargaining representative at all projects duringthe term of the contract. The Administrative LaswJudge specifically rejected the General Counsel'sargument that, between October 1977 and April1978, the Union achieved majority status among astable complement of backhoe operators and that,under Precision Striping. Ilc., 245 NLRB 169(1979), Respondent thereafter had a statutory dutyto recognize and bargain with the Union at all job-sites. The Administrative Law Judge rejected thisargument for two reasons. First, the AdministrativeLaw Judge found that, assuming the Unionachieved majority status in a permanent and stableunit of backhoe operators soon after the contractwas signed in September 1977, the General Coun-sel failed to show that the Union had such majoritystatus at the time the contract as repudiated, andsuch a showing was necessary under the Board'sDecision in Precision Striping, supru. Second, in theevent his reading of Precision Striping proved erro-neous, the Administrative Law Judge found that,even if the Union represented a majority of theunit employees on various sites between October1977 and April 1978, the evidence discussed above,was too ambiguous to conclude that Respondentemployed a permanent and stable work force.equlpmlllti and 1(I, llonre than i it 2(I percenlt l I (their tilc asiti 1 i h 11 e -ssskilled lhorer, ih rnl,clIlaneouls lasks DECISIONS OF NATIONAL LABOR RELATIONS B()ARDAbsent a permanent and stable work force, the Ad-ministrative Law Judge concluded that there wasno basis for inferring that this earlier majoritystatus continued to exist from jobsite to jobsiteuntil the time the contract was repudiated inMarch 1979. We disagree with the AdministrativeLaw Judge's findings and conclusion, for the rea-sons set forth below.Initially, since the General Counsel was attempt-ing to show that, in October 1977, the Unionachieved majority status among employees in apermanent and stable work force, rather thanamong employees hired only for a particular pro-ject or projects, the Administrative Law Judgeerred in requiring the General Counsel to demon-strate additionally that the Union enjoyed majoritystatus at the time the contract was repudiated. As weheld in Precision Striping, supra, and in Land Equip-ment Incorporated, 248 NLRB 685 (1980), where anemployer employs a permanent and stable workforce to work on a multisite basis, and the union,initially recognized under Section 8(f), subsequent-ly achieves majority status in that stable workforce, the employer is then under a statutory dutyto recognize and bargain with that union at all pro-jects without requiring the union to demonstratemajority status at each one.7It logically follows,and we so held in Precision Striping, that wherethere is majority status in a permanent and stablework force, and a contract in effect between theparties covering that work force, the union notonly becomes the employees' statutory bargainingrepresentative for all present and future sites but, asin a typical industrial setting, also enjoys an irre-buttable presumption of majority status for the du-ration of the agreement.8It is clear therefore that,if the Union here achieved majority status in a per-manent and stable work force at any time duringthe term of the collective-bargaining agreement,the Union thereafter became the backhoe opera-tors' bargaining representative at all projects andwas entitled to an irrebuttable presumption of ma-jority status for the duration of the agreement.Contrary to the Administrative Law Judge's analy-sis, inquiring into the Union's majority status at thetime of the contract's repudiation, in such circum-stances, would be both irrelevant and improper.97 This contrasts with the situation in which a construction industry em-ployer has no stable complement and hires its employees on a project-by-project basis with little employee carryover from site to site. In such situ-ations majority status among employees at a given jobsite is not presumedto carry over automatically to future sites and "the union must demon-strate ils majority status at each new johsite in order to invoke the provi-sions of Section (a)5) of the Act." See Dee Cee Floor Covering, Inc. andits alter ego and/or succesor. Dgin-Ar rab Floor Covering, inc., 232 NLRB421 (1977)4 See Ilexton Furniture Company. Ill NLRB 342. 343-344 (1955)9 In requiring a showing of majority status at the time of the contract'srepudiation the Administrative Law Judge relied apparently on the spe-Accordingly, the only issues at hand are whetherRespondent employed a permanent and stable unitof backhoe operators and whether, at sometimeprior to the repudiation of the contract, the Unionrepresented a majority of the employees in thatunit. We now turn to those questions.While the Administrative Law Judge also notedthat in Haberman Construction Company, 236NLRB 79, fnl. 1 (1978), and in Amado Electric, Inc.,238 NLRB 37, fn. 1 (1978), the Board again re-ferred to a demonstration of majority status at thetime of the contract's repudiation, we note, as didthe Administrative Law Judge, that these cases didnot involve employers which employed a perma-nent and stable work force, and thus are not con-trolling should we find that a permanent and stablework force existed here.In concluding that Respondent did not employ apermanent and stable work force, the Administra-tive Law Judge found that the evidence on thisissue was too ambiguous, and the General Counseltherefore failed to carry his burden of proof. TheAdministrative Law Judge thus noted that, whileRespondent initially employed, and continues toemploy, a nucleus of six to seven permanent work-ers, Respondent employed other employees in addi-tion to this nucleus, employing as many as 11 em-ployees in May 1979, and 22 employees in Novem-ber 1979, and no evidence was presented as to theprecise number of these additional employees, theprecise jobs they performed, or the duration oftheir employment. The Administrative LawJudge's analysis, however, focused on the changesand fluctuations in Respondent's entire work forceand was not, as it should have been, limited to theemployees in the unit at issue-the backhoe opera-tors. An examination of the record pertaining tothe backhoe operators alone reveals that betweenOctober 1977 and April 1978, a substantial periodduring the contract, Respondent utilized a perma-nent and stable group of backhoe operators and didnot generally hire on a project-by-project basis. Inthis regard, it is undisputed that Bertalon, Staggs,and Lee operated backhoes for Respondent at var-cific finding in Precision Striping, supra, that the union there represenlted amajority of a permanent and stable work force atr the time the emploverwithdrew recognition. While Precivion Striping does contain such a state-menl because those were the facts of that case. that statement was notmeant to preclude a union from becoming the employees' statutory repre-senlative ion Ihe basis of majority status achieved at some earlier period.Indeed. as noted above, this same decision holds that a union that estab-lishes majority status in a permanent and stable unit becomes the 9(a) bar-gaining representative for the employees in that unit and is entitled to anirrebultable presumption of majority status for the remainder of the col-lective-bargaining agreement It would be anomalous to erect anl irrehul-table presumption on the basis of an earlier demonstrated majority statusand simultaneously to require a union to demonstrate this status at thetime of he contract's repudiation Ohbviously Preciion Striping does notso hold62 HAGEMAN UNDERGROUND CONSTRUCTIONious jobsites during this period and that they werenot rehired for each project. Rather, as the Admin-istrative Law Judge himself found, these men wereRespondent's permanent backhoe operators whomoved from project to project. Inasmuch as Re-spondent only operated four backhoes at this time,as well as thereafter, it is clear that these three em-ployees constituted a representative complement ofemployees in a stable backhoe operators unit, evenwhen allowing for the few occasions when Re-spondent seems to have utilized an additional back-hoe operator referred from the Union's hiringhall.'°We further note that, while Lee was termi-nated in April 1978, and that Respondent subse-quently may have hired new backhoe operators asa result of turnover, there is no evidence suggest-ing that Respondent ever abandoned its practice ofusing a stable complement to operate its four back-hoes. Therefore, since Bertalon, Staggs, and Leewere union members between October 1977 andApril 1978, it is clear, and we find, that at this timethe Union represented a majority of the employeesin a permanent and stable backhoe operators unit.Under the Board law discussed above, from thattime forward Respondent was under a statutoryduty to recognize the Union as the exclusive bar-gaining representative of the unit employees work-ing at all existing and future jobsites. And, in viewof the collective-bargaining agreement in existence,the Union was entitled to an irrebuttable presump-tion of majority status for the duration of the con-tract. Accordingly, Respondent was not free towithdraw recognition from the Union or to repudi-ate the collective-bargaining agreement in midterm.By doing so, we conclude that Respondent violat-ed Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1. Respondent Hageman Underground Construc-tion and Respondent Hageman Construction Com-pany, Inc., are alter egos, and Respondent HagemanUnderground Construction, Respondent HagemanConstruction Company, Inc., and Hageman Engi-neering, Inc., constitute a single employer and, atall times material herein, have been an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.'0 As noted above. Hageman testified that various other employees op-erated backhoes between October and April However, given that therewere only four backhoes operating at any one time, that there were threepermanent operators, and that Hageman himself occasionally operated abackhoe, it appears evident that the various other employees Hagemanreferred to in his testimony were those laborers or other employees whowere not part of the backhoe operators unit but who, as an incident totheir laborer's work, occasionally had to move a backhoe or operate onebriefly3. The following employees constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees performing work within therecognized jurisdiction of the Union employedby Hageman Underground Construction, Ha-geman Construction Company, Inc., and Ha-geman Engineering, Inc., in Northern Califor-nia, excluding all other employees, guards, andsupervisors as defined in the Act.4. At all relevant times since October 1977, theUnion has been, and is now, the exclusive repre-sentative of all employees in the above-describedappropriate unit for the purposes of collective bar-gaining.5. On September 2, 1977, Respondent and theUnion entered into a collective-bargaining agree-ment in which Respondent agreed to recognize theUnion as the representative of the employees in theabove-described unit and in which it also agreed toabide by the provisions of the master agreement be-tween the Union and the Associated General Con-tractors of California, Inc., which by its terms is ef-fective from June 16, 1977, until June 15, 1980.6. By refusing to recognize and bargain with theUnion as the exclusive representative of the em-ployees in the above-described unit and by failingto abide by the terms of the collective-bargainingagreement covering such employees, Respondenthas violated Section 8(a)(5) and (1) of the Act.7. The above-described unfair labor practicesaffect commerce within the meaning of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Hageman Underground Construction, HagemanConstruction Company, Inc., and Hageman Engi-neering, Inc., its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to abide by the terms of the collec-tive-bargaining agreement entered into with theUnion on September 2, 1977.(b) Refusing to recognize and bargain concerningrates of pay, wages, hours, and other terms andconditions of employment with the Union, as theexclusive bargaining representative of its employeesin the following appropriate unit:All employees performing work within therecognized jurisdiction of the Union employedby Hageman Underground Construction, Ha-geman Construction Company, Inc., and Ha- l) ECISIONS OF NATIONAL LABOR REL.ATI()NS BOARDgeman Engineering, Inc., in Northern Califor-nia, excluding all other employees, guards, andsupervisors as defined in the Act.(c) Withholding contributions to the employeebenefit trust funds as prescribed by the above con-tract, or otherwise departing from the terms of thecontract, without first reaching agreement with theUnion to do so.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. lake the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, recognize and bargain with theUnion concerning the employees in the above-de-scribed unit.(b) Upon request, rescind any or all unilateralchanges in terms or conditions of employment ofthe employees in the above-described unit madeafter its abrogation of its bargaining relationshipwith the Union on or about March 5, 1979; andhonor and give full retroactive effect to the termsof the contract that were abrogated on or aboutthe same time.(c) Make whole the employees in the above-de-scribed unit for any loss of wages and benefits theymay have suffered because of Respondent's unlaw-ful refusal to comply with the terms of the afore-said contract, in the manner set forth in Ogle Pro-tection Service, Inc. and James L. Ogle, an Individu-al, 183 NLRB 682 (1970), with interest thereon asprescribed in Florida Steel Corporation, 231 NLRB651 (1977),'' and reimburse the contractuallyagreed-upon trust funds for contributions Respond-ent failed to make on behalf of the unit employ-ees. 12(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.t See, gelnerally, Iti Plunmbing d& hlating Co., 138 NLRB 71 ('ht2)Member Jenkins would provide interest on this portion of the make-whole remedy in accordance with his partial dissent i Olympic MediculCorpiruion, 250 NlRB 146 (1980).1: Because the provisions of employee benefit trust fund a;greemensare variable and complex, the Board does not provide at the adjudicatorystage (of a proceeding for the addition of nterest at a fixcd rlte on pay-ments which are required Io be made to such funds as a result iof make-whole remedy VWe therefore lease to the compliance stage the questionwhether Responldent must pay any additional amounts inlo the Itrustfunds in order tt saltisfy our make-whole remedy See .Merrwauithr (Oli-cal Companv. 2441 NlRB 1213 (1979)(e) Post at its facility or facilities in Santa Rosa,California, and at all of its jobsites in northern Cali-fornia where the unit employees are working at thetime Respondent commences compliance with theterms of this Order, copies of the attached noticemarked "Appendix." i:Copies of said notice, onforms provided by the Regional Director forRegion 20, after being duly signed by Respondent'sauthorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.: In the event that this Order is einforced by a Judgment oif a UnitedStates Court of Appeals, the words in the ntice reading "Posted byOrder of the National I.abor Relations Board" shall read "Posted Pursu-anlt to Judgment (if the United Stles Court of Appeal, Enforcing anOrder of the National Labor Rclatiitls Board"APPENDIXNOT-ICE TO EMPLOYEiESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWI: WIl. NOT refuse to abide by the termsof the collective-bargaining agreement enteredinto with Operating Engineers Local UnionNo. 3, affiliated with International Union ofOperating Engineers, AFL-CIO, on Septem-ber 2, 1977.WiE WILI. NOr refuse to recognize and bar-gain concerning rates of pay, wages, hours,and other terms and conditions of employmentwith the above-named Union as the exclusiverepresentative of the employees in the follow-ing appropriate unit:All employees performing work within therecognized jurisdiction of the Union em-ployed by Hageman Underground Construc-tion, Hageman Construction Company, Inc.,and Hageman Engineering, Inc., in NorthernCalifornia, excluding all other employees,guards, and supervisors as defined in theAct.Wl WllI. NOT withhold any contributions tothe employee benefit trust funds as prescribedby the above contract, or otherwise depart64 I,ti; MAN UtNI)FR(iRO()UNI C()NSI RCTI ()Nfrom the terms of the contract without firstreaching agreement wxith the Union to do so.Wt. wit Nor in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.Wi w' tI , upon request, recognize and bar-gain with the Union concerning the employeesin the above-described unit.WI: W;'I , upon request. rescind any or allunilateral changes in terms or conditions ofemployment of the employees in the above-de-scribed unit made after our abrogation of ourbargaining relationship with the Union on orabout March 5, 1979, and W: wtii honor andgive full retroactive effect to the terms of thecontract that were abrogated on or about thesame time.W wvit i make whole the employees in theabove-described unit for any loss of wages andbenefits they may have suffered because of ourunlawful refusal to comply with the terms ofthe aforesaid contract, with interest, and reim-burse the contractually agreed-upon trustfunds for contributions we failed to make onbehalf of the employees in the unit.HAGEM.LAN UNDERGROUNI) CON-STRUCTION; HAGFMAN CONSI RUC-IION COMPANY, INC., HA(I.MAN EN-GINIlRING, INC.DECISIONS IX I [ IN o)I I: Ilil CASIJERROI I) H. SHAPIRO., Administrative Law Judge. Thehearing in this case was held before me on October 10and November 8, 1979, and is based on an unfair laborpractice charge filed by Operating Engineers LocalUnion No. 3, affiliated with International Union of Oper-ating Engineers, AFL-CIO, herein called the Union, onMarch 28, 1979, as amended on October 26. 1979. OnJune 28, 1979, a complaint issued on behalf of the Gener-al Counsel of the National Labor Relations Board, hereincalled the Board, by the Regional Director for Region20. It was amended October 10, 1979, the first day of thehearing.The initial charge filed on March 28, 1979, was filedagainst Hageman Underground Construction, hereincalled Underground. The amended charge filed on Octo-ber 26, 1979, added, as charged employers HagemanConstruction Company, Inc., herein called Construction,and Hageman Engineering, Inc., herein called Engineer-ing. The complaint was issued against Construction andthe amended complaint added Underground and Engi-neering. The complaint, as amended, alleges in substancethat the aforesaid Respondents constitute a single em-ployer, herein collectively referred to as Respondent.and further alleges that, commencing on or about March5, 1979, Respondent violated Sction 8(a)(5) and (I) ofthe Act by withdrawing recognitioii from the Unioni a,the exclusive bargaining repre, entative of all appropriateunit of employees aid by repudialing its collective-hbar-gaining contract ith the Uion covering these employ-ees Respondent denies the comnmission of the allegedunfair labor practices.Upon the entire record, from nl m observation of thedenileal or of the witnesses, and having considered theparties' post-hearing briefs I make the following:FINI)INs ()ol FcI. I H AI I (,1 ) UNE XIR I \HOR I'RA(\IICt-SA. 1he uers1. The Hagemani enterprisesThere are four business enterprises involved il thiscase: Hageman Backhoe Service. Respondent HagcmaniUnderground, Respondent Hagemani Construction, andRespondent Hageman Engineering.Hagciman Backhoe Service. herein called 13ackhoeService. was a proprietorship owned by George Hage-man and his wife. It operated until 1975. Underground isa proprietorship owned by George Hageman and hiswife, which commenced operation in 1975. Constructionis a corporation oned by George Hageman and hiswife, hich ss.as incorporated in July 1978. Engineeringis a corporatioll oned by George Hageman and hiswife, which ,as icorporated in May 1979.B3ackhoe Service oned several pieces of equipment.hackhoes and trucks. and employed one or two workers\who operated this equipment. Hageman rented the equip-ment and operators to contractors for whom they in-stalled undergrounld utility liles or other work of thatnature.In 1975 George Hageman secured his contractor's li-cense and formed Underground for the purpose of in-stalling underground utility lines. Underground soon hadso much work that it needed the use of all of the trucksand backhoes owned by Backhoe Service, so the owner-ship of all the trucks and equipment, except for one ortwo items. was transferred to Underground. and theBackhoe Service went out of business.Underground's primary business was the constructionof underground utility lines, and its principal customerwas Pacific Telephone & Telegraph Company. It alsorented out trucks and backhoes to other contractors oremployers. It remained in the construction business untilapproximately July 1978, at which time George Hage-man formed Construction to construct underground util-ity lines. Hageman testified that "the jobs [he] bid as Ha-Re,.pondeni admits that the I nlon i a labor orgallllo 1 :ll "ill lth'mcllnrlng o Scc 2151) of the Act Al'o. Rcspondcnt .idmnli, that ColliruCtlli i a ctlipioscr eligaged Inr corlllrc iiilli the rImeaning of Sec 2(th)and 171 of th Acl and m leet, the 1loard', applicahlc dlscrelilolary IlrIs-Litilelolal st;iiard Since a t hl.c ound ,rlJ ., t ontruciioll. tilderground, all d LIIglrlncering conIlIl k il iiglet ri cipl.s r, t ill efftc'tua.ltthe prp.., o.I' the Act -Ill a l urldL.llHi herrl .cr all hree CItIItIeSec. g, Sri[ru/, .Arth, rtl ('h//rn,- ' /*It N S IR 1B. 32 1: 2d '2.9g0 gllth tOlr 1t4)hS DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeman Construction Company, Inc., [he] intended to runnon-union." Construction, commencing in July 1978, infact operated as an underground utility line contractor.Its primary customer was Pacific Telephone & Tele-graph Company. It owned none of its trucks and back-hoes, but leased them from Underground. Undergroundcompleted all of its construction jobs in progress, andthereafter bid for no more jobs, but only rented outtrucks and backhoes.2Construction hired all of the con-struction workers employed by Underground, who per-formed the same work as they had done for Under-ground. Construction is currently in the business of con-structing underground utility lines; however, since theformation of Engineering, it has not performed any workbut has unsuccessfully submitted bids for several jobs.Engineering was established in May 1979 for the pur-pose of installing underground utility lines under non-union conditions, whereas Construction would only bidfor similar jobs under union working conditions. Engi-neering, like Construction, rents all of its trucks andbackhoes from Underground, constructs undergroundutility lines, and its principal customer is Pacific Tele-phone & Telegraph Company.3The construction work-ers employed by Construction at the time Engineeringcommenced its operation, were transferred to the payrollof Engineering. They worked concurrently for bothcompanies during the period immediately after Engineer-ing's formation, when Construction still had jobs in prog-ress. The employees of Engineering performed the samekind of work, using the same skills that they used whenworking for Construction.Underground, Construction, and Engineering haveseparate contractor's licenses, payrolls, and bank ac-counts.Underground and Construction use the same book-keeper to maintain their business records, whereas Engi-neering uses a different bookkeeper.The labor relations policies pertaining to the employ-ees' terms and conditions of employment of each of theHageman enterprises named as Respondents in this caseare established by the same persons-George Hagemanand his wife.When Construction commenced operation, all of thetrucks it leased from Underground had signs identifyingthe truck as an Underground truck, but as new truckswere purchased by Underground, the name of Construc-tion was affixed to the new trucks. However, at all times,Construction has on occasion used trucks bearing thename of Underground or Engineering. Likewise, at alltimes, Engineering on occasion uses trucks with thename of Underground or Construction. Finally, the otherequipment leased from Underground by Constructionand Engineering, i.e., backhoes, contain no identifyingname and are shared by both companies.2 I reject George Hageman's testimony that Underground, after theformation of Construction, continued to bid for construction work. Histestimony was not given in a convincing manner, it was inconsistent withhis other testimony that Underground, after the formation of Construc-tion. completed all of its construction jobs in progress and then went outof the construction business. Hageman was also unable to recall the nameof a single job Underground bid after Construction's formation.I Engineering took over the Pacific Telephone & Telegraph workfrom Construction.2. The work force of the Hageman enterprisesAs described supra, Construction and Engineering in-stall underground utility lines. Underground also did thiswork when it was in the construction business. In per-forming this type of work, the employees employed bythe Hageman enterprises operate backhoes to dig theditches in which the utility lines are laid; drive truckswhich are used to bring sand and small tools and equip-ment to and from the jobsite; lay the utility lines and in-stall manholes, blacktop the area after the job is finished,and perform other miscellaneous tasks, such as carpentryand painting.The job which requires more skill than any of theothers is the position of backhoe operator. George Hage-man testified, "the back-hoe is one of the top-notchskilled jobs" because "it is quite a unique operation... .You don't just get anybody who can run a hoe... .Hoe operators are just one in a dozen, if you arelucky." Thus, backhoe operators are paid substantiallymore than the other workers. The record also establishesthat the backhoe operators, during their 8-hour workday,normally spend between 6-1/2 and 7 hours operating abackhoe. The remainder of their time is spent performingother work for which they are paid their usual rate ofpay. Although other employees will operate a backhoe,this occurs infrequently and the employees are not paidthe higher rate of pay normally associated with operat-ing a backhoe. Unlike those employees who usually donot operate the backhoes, the employees who usually op-erate the backhoes are hired because of their expertise inthis area with the expectation that they will spend mostof their working time operating a backhoe. If GeorgeHageman observes that they are not journeymen back-hoe operators, he terminates them rather than retainthem to perform other less skilled work.During all times material to this case, the Hageman en-terprises owned five backhoes, one of which was rentedout to another employer which operated it with its ownemployees. The General Counsel and the Union present-ed evidence pertaining to the employment of backhoeoperators by Underground during the 7-month periodfrom October 1977 through April 1978. An examinationof this evidence follows.During the period from October through December1977, Underground installed underground utility lines forPacific Telephone & Telegraph at a site in Petaluma,California. It used three of its four backhoes. They wereoperated by backhoe operators Staggs, Lee, Bertalon,4occasionally by George Hageman, and during the lastmonth of the job, backhoe operator Ole Everson workedfor about 1 week. All but Hageman were members of theUnion.4 Bertalon was employed by the Hageman enterprises as a "workingforeman." There is no evidence that, at any time material to this case hehas occupied the position of a supervisor within the meaning of Sec.2(11 ) of he Act. Quite the opposite, George Hageman testified that whileon the Petaluma job. Bertalon did not work in a "supervisory capacity,"inasmuch as Hageman himself was "in control" of hat job Also, Hage-man further testified that Beralon spent the same percentage of his work-ing tinme operating a backhoe as did backhoe operators Lee and Slaggs.who the record reveals spent betwleen 6-1,/2 1to 7 hours daily, when theyworked, operating a hackhoe66 HAG'EMAN UNDERGROUND CONSTRUCTIONThe three backhoes did not remain on the Petalumajobsite during the entire period of the job, but as back-hoe operator Lee testified, "frequently they would movehoes for a special job. There were a couple of jobs, aone-day job where they would come and get a hoe andthey would go do it," and further testified that even thebackhoe he was using left the jobsite. Also, the partiesstipulated that during the last week in October 1978 aunion business representative visited the Company's Ben-nett Valley jobsite and observed Staggs, Bertalon, andLee performing the work "of operating engineers." Noevidence was adduced as to the whereabouts of theCompany's fourth backhoe during this 3-month period.During the period from January into April 1978, Un-derground installed underground utility lines for PacificTelephone & Telegraph at a jobsite in Sonoma, Califor-nia, using three of its backhoes. The backhoe operatorsemployed on this job were Staggs, Lee, and Bertalon.Also on occasion, George Hageman operates a backhoe.The record also shows that during this 4-month periodthe Company also had similar work on other projects.Thus, in March 1978 on three separate occasions one ofthe backhoes, with backhoe operator Lee, was trans-ferred from the Sonoma site to other sites for -day jobs.Also, it is undisputed that during this period of time theCompany was performing other jobs about which noevidence was presented. Likewise, no evidence was ad-duced concerning the whereabouts of the Company'sfourth backhoe during this period of time.It is undisputed that during the 7-month period dis-cussed herein, October 1977 through April 1978, a unionbusiness representative, in conjunction with his job ofpolicing Underground's contract with the Union, visitedseveral of the jobsites where this Company was working;and on each occasion checked the dispatch slips of thepersons operating the backhoes and at no time did hediscover anyone operating such equipment who was nota member of the Union.Regarding the number and duration of the employ-ment of the Hageman enterprises employees, the recordreveals that in September 1977, when George Hagemansigned the collective-bargaining agreement with theUnion on behalf of Underground, six employees-Berta-Ion, Staggs, Lee, Romero, Miller, and Shuell-were em-ployed by that company, all but Lee were still employedon November 8, 1979, the date of the hearing in thiscase. Lee's employment was terminated in April 1978.The record is silent about the number of other employ-ees hired by the Hageman enterprises to supplement thisnucleus of permanent employees and the duration oftheir employment, other than the fact that as of the dateof the hearing in this case, October 10, 1979, Engineeringemployed approximately 22 employees, of whom ap-proximately 11 had been employed by Construction inMay 1979, when Engineering was incorporated.5' The I were transferred from the payroll or Constructiorn to the pas-roll Iof EngineeringB. 7he Relationship Between the Union and theHageman EnterpriseBackhoe Service and the Union were parties to foursuccessive collective-bargaining agreements, the last onehaving terminated at a date in 1977, not specified in therecord. By letter dated August 4, 1977, the Union trans-mitted to Backhoe Service a copy of a new collective-bargaining agreement for George Hageman's signature toreplace the recently terminated agreement. On Septem-ber 2, 1977, George Hageman signed the agreement onbehalf of Underground and returned a signed copy to theUnion.6The agreement, which is similar to the previouscollective-bargaining agreements between the Union andBackhoe Service, is known as the Northern CaliforniaConstruction Agreement. By its terms, the signatory em-ployer agrees to recognize the Union as the collective-bargaining representative of all employees employed bythe employer in northern California who perform thetype of work falling within the recognized jurisdiction ofthe Union, namely, heavy equipment operators, and alsoagrees to abide by the provisions of the current masteragreement between the Union and the Associated Gener-al Contractors of California, Inc. The master agreement,incorporated therein, by its terms is effective from June16, 1977, until June 15, 1980, and, among its provisions,contains a conventional 7-day construction industryunion-security clause.On March 5, 1979, Construction was installing an un-derground utility line at a project in Santa Rosa, Califor-nia, when its owner, George Hageman, was visited atthat jobsite by business representatives from the Team-sters Union, Laborers Union, and the Union. The repre-sentatives from the Teamsters Union and Laborers Unionunsuccessfully tried to persuade Hageman to sign con-tracts with those unions. The representative from theUnion, Brad Datson, pointed out to Hageman that hewas employing equipment operators on the project whowere not members of the Union, and that this violatedthe collective-bargaining contract between Hageman andthe Union. Hageman replied that he did not have a con-tract with the Union, but was willing to pay the employ-ees' contractual fringe benefits without a contract.Datson rejected this offer, stated that Hageman had acontract with the Union and would get into trouble if hedid not pay the contractual fringe benefits. Hageman re-iterated that he did not have a contract with the Unionand asked Datson to show him a copy of the contract hewas supposed to have signed.7Datson left the job andimmediately went to his office where he secured a copyR As described supra. Backhoe Service in 1975. during the term of itscontract with the Union. had ceased performing construction work.which work was then performed by another Hageman enterprise. Under-ground. George Hageman had not informed the Union about this devel-opment until September 1977. when he executed the new collective-bar-gailing agreement on behalf of Underground rather than on behalf ofBackhoe Service7 The record establihshes that this was the Union's first indication thatHageman was taking the position that his construction company was notbound by the union contract he had signed on behalf of Underground inSeptember 1977 Until March 1979, Hageman in the name of Under-ground paid moneys to the various trust funds for employees' fringebenefits pursuant to the terms of that contract67 I)( ISIONS ()1 NA II()NAL I .A()R R I.AII ONS B( )ARD)of the contract signed in September 1977 by lagemanon behalf of Underground. The same day Dalson left acopy of this contract bearing Hageman's signaturre onHageman's desk. Hageman who was out of his office atthe time, never acknowledged the receipt of the contractand at no time ever notified the Union that he had erro-neously stated that he was not bound by the ternms of thecontract. 8By letter dated March 12. 1979, the Union notified Un-derground that it had violated its contract fwith theUnion by hiring employees on March 5 through March8, 1979, in derogation of the "job placement regulations"contained in said contract and requested that the empilo-er, pursuant to the terms of the contract, remedy the io-lations by paying the Union a surn of money. The Unionreceived no answer to this letter.The testimony of CGeorge Hagclman establishes that hecreated Engineering in May 1979 to operate as a non-union company because of the visit of the union businessrepresentatives on March 5, when, as described above,Union Business Representative Datson attempted tosecure compliance with the Union's contract.II. CONCI USIONSA. The Hageman Enterprises Con situte OneEmployer1. The applicable principlesAn employer cannot evade its obligation under theAct by setting up what appears to be a new company,but is in reality a "disguised continuance" of the old one.Southport Petroleum Company v. N.L.R., 315 U.S. 100,106 (1942). The new company is considered an alter egoor disguised continuance of the old one when it is set upto enable a company to continue operations while rid-ding itself of a union, or when the closing of one compa-ny and opening of another is used as a means of eliminat-ing a union, even though motivated by economic consid-erations. N.L.R.B. v. Jack Lewis and Joe Levitan. dl/h/aCali/brnia Footwear Compuny & Trina Shoe Companyl, aCorporation, 246 F.2d 886, 887-889 (9th Cir. 1957). Forchanges in a business involving no more than "a meretechnical change in the structure or identity of the em-ploying entity, frequently to avoid the effect of the laborlaws. without any substantial change in its ownership ormanagement," are properly disregarded, and such analter ego successor, accordingly, "is subject to all thelegal and contractual obligations of the predecessor."Howard Johnson Co., Inc. v. otel Employeev DetroitLocal Joint Executive Board, Hotel & Restaurant Employ-ees & Bartenders International Union. 4AFL-CIO, 417 U.S.249, 259, fn. 5 (1974). The continued operation of thebusiness by the same individuals, without substantialchange in the nature of the work performed by the com-pany or in the manner of its performance indicates suchan alter ego relationship, in contrast to a hona ide succes-sorship. See, generally, '.L.R.B. v. Rapid Bindery, Inc." Datsonl aid Hageman reslinilcd about their March 5 concrlsrarton Inthose instances where heir ICstolinl(l conflicts. I hane disregairdCd tlage-man's scrion allnd credited Inal lon', w, ho. in hearing rid dCllUnicllnr. irll-pressed me as the more ruslwortihy witlies& rontier Bindery Corp.. 293 F.2d 170() 171 (2d Cir.19'61). And alter ego status will generally be found wherethe two enterprises have substantially identical manage-ment business purpose, operation, equipment, customers.alnd supervision as well ais ownership. Cratjobrd DoorSal/e Comnpany. Ic. and Cordes Door C'ompany. Inc., 226NLRB3 1144 (1976).It is also settled that, regardless of whether they con-stitute alter e'go, the Board may treat two or more dis-tinct business entities as a "'single employer" for purposesof the Act. In such cases, the criteria to which the Boardlooks in order to determine single-employer status are:(1I) interrelation of operations; (2) common management:(3) centralized control of labor relations; and (4)common ownership ..L.R.B. v. Don Burgess Conlsruc-tion Corporation, dl/h/a Burge C'onstrueion, 596 F.2d378 (9th Cir. 179).2. Construction is the alter ego of UndergroundGuided by the applicable principles, I am persuaded asalleged in the amended complaint that Construction isthe alter ego of Underground. In reaching this conclusionI was influenced by these considerations.1. Underground after the incorporation of Construc-tion, ceased doing business as a construction contractorafter completing its jobs in progress.2. Construction is in the identical business as Under-ground, in the same geographical area, and its principalcustomer is the same as Underground's.3. Underground w';i a union company, i.e., it had acontract with the Union, whereas Construction was cre-ated in order to avoid operating with a union contract.4. Construction and Underground are owned by thesame persons-George Hageman and his wife.5. The day-to-day affairs of both companies, i.e., thehiring and firing of employees, are managed by the samepersonis--George Hageman and his wile.6. The labor relations policies of both companies areestablished by the same persons-George Hageman andhis wife.7. Both companies used the same equipment, i.e., back-hoes, and on occasion the same trucks.8. All of the construction workers on the payroll ofUnderground were transferred to the payroll of Con-struction, where they performed the same work whichthey had done while working for Underground, usingthe same skills, and under the same immediate supervi-sion.9. ]The construction workers on the payroll of Con-struction initially worked concurrently for Undergrounduntil the jobs which that company had in progress werecompleted.10. Both companies operate from the same business lo-cationi and use the same bookkeeper to maintain theirbusiness records.11. Some of the trucks used by Construction had theniame of Respondent Underground on them.12. In 1978 and 1979, after the formation of Construc-tion ad after Underground had ceased performing con-struction work, Underground, pursuant to its contractwith the Union, continued to transmit money to the Op- HIAG(iMAN NI)EKRGROUNI) C()NSIRUCTIONerating Engineers trust funds for the employees' fringebenefit payments, een though these employees were em-ployed by Conslruction."Based on the foregoing, I am persuaded that the man-agement, business purpose, operation, equipment. cus-tomers, supervision, as well as ownership of Constlruc-tion, were virtually identical to those of Undergroundand that, in forming Construction to replace Under-ground, it was the intent of the owners of these compa-nies to operate nonunion, vwhereas Underground wasparty to a union contract. Under these circumstances, therecord overwhelmingly establishes that Construction isthe alter ego of Underground.B. Construction and Engineerig Conslitute a SingleEmployerI. The record reflects an interrelation of operationsGuided by the applicable principles, I am persuadedthat the evidence establishes that Engineering and Con-struction constitute a single employer for purposes of theAct.I°In so concluding, I relied upon the following con-siderations.Engineering is in the same business as Construction,the installation of underground utility lines, and its prin-cipal customer is Pacific Telephone & Telegraph Compa-ny, which was Underground's principal account. Sincethe formation of Engineering, Construction no longerbids for Pacific Telephone's jobs; only Engineering bidsfor this work.Upon the formation of Engineering, the employees ofConstruction were transferred to the payroll of Engi-neering and worked for that company performing thesame work as they had done previously for Construc-tion.Engineering and Construction share the same facilityand the same equipment which they lease from Under-ground, and on occasion will use trucks which bear eachother's name.Since Construction has not performed any work sincethe formation of Engineering, there is no evidencewhether or not there has been any interchange of em-ployees between companies. However, the testimony ofGeorge Hageman is to the effect that, although thoseemployees who are not union members will not work forConstruction, he intends to interchange employees. suchas Charles Staggs, who are union members between thecompanies.The record reflects substantial evidence of commonmanagement.9 t have rejected Geolrge Hageman's ttimonls that the aho, c-de-scribed rust fund payment, were paid by checks dra n oin the hank ac-count of Constructinon Initially. he Iestified he was without any recolic-tion, absent a cops of the checks. of the name of the enmploer on hoseaccounl these checks s are drasn No such checks ",ere produced tocorroboralc his later tsllmonll In addition. I er, Isltanrce hrc recheck as transmitted to the trust fund It as accompanied hb a document entitled "Employer's Report of Contributions" signeld hb (icorrgHageman. hich named Underground as the contributiiig emploherUnder these crcun stanLces, Illiuding tagr il7 s poor demetor ai a s Wilness, I hase relected hi, testlimon he that he iade he abose-dec rlhed t rle,fund payment on check, drasn on the hiank iccotllt f CornltrLltl1on"' I hic not decided shether he rollrd is sufficient t estabilh thaitEngineering is the ahuer ego of ConstructionThere is no ce.idence pertaining to the interchange ofworking level supervision between the companies inas-much as Construction has not done any work since theformation of Engineering Hov ever, the record estab-lishes that George Ilagerila and his wife together exer-ci,,e close day-to-day management over the operations ofboth companies, including the hiring and firing of em-ployecs and the establishment of rates of pay.It is undisputed that the labor relations policies of bothcompanies are established by the same persons-GeorgeHagenman and his wife.The record also reflects common ownership inasmuchas George Hageman and his wife own both companies.It is for these reasons that I conclude that Construc-tion and Engineering constitute a single employer forpurposes of the Act.2. Respondents were given fair notice of thisproceeding "I reject Respondent's contention that the charge hereinis barred by the 6-month limitation period contained inSection 10(b) of the Act. The alleged unfair labor prac-tices commenced on March 5, 1979. Thus, the originalcharge, which was filed against Underground on March28 and served on that enterprise at its place of businesson March 29, was filed well within the prescribed 6-month limitation period. Since Construction and Under-ground are alter egos of the same enterprise, sers ice ofthe charge upon Underground constitutes service uponConstruction inasmuch as valid service over one entitybinds its alter ego, particularly w here, as in the instantcase, the latter acquired actual notice of process at thetime of the service. See Sturdeiant Sheet .lMcal & RoofingCo., Inc. and Orion Trading Company. Inc. d/hb/a Surde-tant Roofing Trading Company, 238 NLRB 186 (1978).Here, George Hageman, the owner of both companies,was served with the initial charge in this case wellwithin the 10(b) period. I also note that, when the com-plaint issued, well within the 10(b) period, it was servedon Construction and named that Company as the Re-spondent.Regarding the timeliness of the charge against Engi-neering, the 6-month limitation period did not begin torun until the Union knew or should have known aboutEngineering's role in the unfair labor practices. See, e.g.,l ncar Division. CF Industries, Incorporated \. _.: L. R. B.,592 F.2d 422, 430-431 (Sth Cir. 1979), and WisconslnRlc'r l'all' District Council of the United Brotherhood of( Carpenters and Joiners of ,merica, .4F EL-CIO ..' L. R. B.,532 F.2d 47, 53 (7th Cir. 1976). Here, the Union's Octo-ber 26, 1979, charge against Engineering was filed within6 months of the Union's knowledge of Engineering's rolein the instant alleged unfair labor practices inasmuch asEngineering did not commence doing business until May18, 1979. Moreover, since Underground, Construction,and Engineering constitute a single employer for pur-poses of the Act. notice and service upon Undergroundor Construction was sufficient to satisfy the requirements' I he three illlniC ] Rcsponldenls lheretlt. 1 I il.sC tlund ipru. coltrlll-tile .i sigic cniplo[er for purpo..s it. thc Act A cordingls. I refer to[heni cllIt'u lC ii t "i Rtii ,fldtin 'Re s69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to Engineering. See Clinch Valley Clinic Hospital, ADivision of Bluefield Sanitarium. Inc., 213 NLRB 515(1974); Esgro Inc. and Esgro Valley Inc., 135 NLRB 285,286 (1962); Barrington Plaza and Tragniew. Inc., 185NLRB 962, 969 (1970).3. The appropriate unitConstruction, as the alter ego of Underground, was ob-ligated to recognize the Union and apply the terms ofthe Union's collective-bargaining contract with Under-ground, if, as discussed below, the Union represented amajority of the employees covered by the contract. 12See Wayne Electric Co.; Electric Installation and Services,226 NLRB 409, 414-415 (1976); Sossamon Electric Com-pany and Sassco Building Systems, Inc., 241 NLRB 324(1979).It does not follow, however, that because Constructionand Engineering are a "single employer" Engineering islikewise obligated to recognize the Union and apply theterms of the collective-bargaining agreement to its unitemployees if the Union demonstrates its majority statusamong those employees. For a finding that two affiliatedcompanies, one union (Construction) and the other non-union (Engineering), constitute a single employer is notdispositive of the issue as to whether one is bound to thecontract of the other. Such a finding of single-employerstatus does not require that a union's collective-bargain-ing agreement with one of the companies be extended tothe employees of the other and does not imply that theemployees of the two companies do not comprise sepa-rate appropriate units. South Prairie Construction Co. v.Local 627, International Union of Operating Engineers,AFL-CIO, et al., 425 U.S. 800, 803-805 (1976). Thus, it issettled that in the construction industry a single employ-er may have one company to perform contracts underunion conditions and another to operate competitivelyunder nonunion conditions. Such parallel and simulta-neous operations in the construction industry are general-ly referred to as "double-breasted."t3And, even thoughsuch companies constitute a single employer, the Boarddoes not include the nonunion company employees in thesame bargaining unit with those of the union company,where the interests of the employees do not warrant anemployer wide unit. South Prairie Construction Co. v.Local 627, International Union of Operating Engineers,AFL-CIO, 425 U.S. at 805. The key element in determin-ing the scope of the unit is the "community of interest ofthe employees involved." Peter Kiewit Sons, Co., South12 The contractual bargaining unit, all employees within the jurisdic-tion of the Union, is not repugnant to the policies of the Act. According-ly, since Underground voluntarily agreed to recognize the Union's repre-sentative status in this unit, it constitutes an appropriate one. See PioneerInn Associates. d/b/a Pioneer Inn and Pioneer Inn Casino, 228 NLRB1263, 1272 (1977)., enrd. 578 F.2d 835 (9th Cir. 1978) In any event, asdescribed in detail supra, the employees employed in this unit, the back-hoe operators, are a readily identifiable and homogeneous group of con-struction tradesmen with a community of interests separate and apartfrom the other workers. Thus, they constitute an appropriate unit.'s I note that the relationship between Underground and Constructiondid not involve a so-called "double-breasted" operation inasmuch as Un-derground ceased operation with the formation of Construction and, asfound above, Construction and Underground were alter egos of the sameenterprise,Prarie Construction Co., 231 NLRB 76, 77 (1977) (onremand).In the instant case the employees of Construction andEngineering who perform the kind of work covered bythe collective-bargaining agreement, the backhoe opera-tors, all work in the same geographical area, possess thesame skills and perform the same functions, and theirterms and conditions of employment are established bythe same persons-George Hageman and his wife. I rec-ognize that Construction, since the formation of Engi-neering, has not performed any work, so, there is no evi-dence whether or not there will be an interchange ofunit employees or job foremen between the two compa-nies. However, the record does establish that GeorgeHageman and his wife, besides owning both companies,will exercise day-to-day management over the operationsof both and in so doing will hire and fire the employees,establish wages, and exercise authority over the employ-ees' working conditions. Also, the record indicates thatbackhoe operators, such as Charles Staggs, who areunion members will transfer back and forth betweencompanies. Under all of these circumstances, I am of theview that all of the employees of Construction and Engi-neering who perform work within the jurisdiction of theUnion constitute a single appropriate unit.4. Respondent's refusal to bargain4On September 2, 1977, Respondent and the Union en-tered into a collective-bargaining contract of 3 years' du-ration, which covered an appropriate unit of employees.All parties to this proceeding agree that the Union andRespondent entered into this collective-bargaining con-tract pursuant to a Section 8(f) bargaining relationship.In March 1979, during the term of the contract, as de-scribed in detail supra, Respondent refused to recognizethe Union as the representative of its employees coveredby the contract and refused to abide by the terms of thecontract. The complaint alleges that, by engaging in thisconduct, Respondent refused to bargain with the Unionwithin the meaning of Section 8(a)(5) of the Act.Respondent, citing Dee Cee Floor Covering, Inc., and itsalter ego and/or successor, Dagin-Akrab Floor Covering,Inc.,'5and Irvin-McKelvy,I6contends that it was free towithdraw recognition from the Union and repudiate itscontract in midterm, because there has been no showingthat in March 1979, when the refusal to bargain tookplace, that the Union represented a majority of the unitemployees. The General Counsel and the Charging Partyacknowledge that there has been no showing that theUnion represented a majority of the unit employees atthe time of the refusal to bargain in March 1979, butargues that the record establishes the Union's majoritystatus from October 1977 through April 1978 and, citingPrecision Striping, Inc., 7urge that this showing is suffi-'4 The three named Respondents herein, as I have found supra, consti-tute a single employer for purposes of the Act Accordingly. I have re-ferred to them collectively in this section as "Respondent."'5 232 NLRB 421 (1977).1 David F Irvin and James B McKelvy. Partners. d/hba lThc Irvin-MrcKelvy Co.. 194 NLRB 52 (1971). enforcement denied in part 475 F.2d1265 (3d Cir. 1973).117 245 NLRR 169 (1979)70 HAGEMAN UNDERGROUND CONSTRUCTIONthe majority representative of the unit employees inMarch 1979 because the record establishes Respondentemploys "a permanent, stable work force."Assuming Respondent employs a stable, permanentwork force and the Union represented a majority of theunit employees from October 1977 through April 1978, 1am not persuaded that a year later, in March 1979, Re-spondent was not privileged to repudiate its 8(f) contractwith the Union where, as here, the General Counsel hasnot demonstrated that the Union represented a majorityof the unit employees at the time of the repudiation ofthe contract. See Haberman Construction Company, 236NLRB 79, fn. I (1978); Amado Electric, Inc., 238 NLRB37, fn. 1 (1978). I realize that the cited cases do not in-volve employers who employ "a permanent, stable workforce," but in Precision Striping. supra, relied upon by theGeneral Counsel and the Charging Party, the Board, inconcluding that the respondent's repudiation of an 8(f)contract in midterm violated Section 8(a)(5) of the Act,specifically found that the General Counsel had estab-lished that the Union represented a majority of the unitemployees at the time of the refusal to bargain.In any event, assuming I have interpreted PrecisionStriping too narrowly, the record herein does not estab-lish that Respondent employs a permanent, stable workforce. Like the usual contractor in the construction in-dustry, Respondent annually works on numerous pro-jects varying in size and duration. Although Respondent,like many contractors in the construction industry, em-ploys a nucleus of permanent employees who move fromsite to site, this is not analogous to the typical industrialsituation, which results in a 9(a) collective-bargaining re-lationship, wherein an employer maintains a permanent,stable work force, hiring new employees only because ofnormal employee turnover. Thus, in the instant case therecord merely shows that Respondent employs a nucleusof approximately six or seven employees on a permanentbasis, normally employs other employees to supplementthem, but that in September 1977, when it signed its con-tract with the Union, only employed this group of ap-proximately six or seven permanent workers. And fur-ther shows that, following its execution of the union con-tract, Respondent employed other employees in additionto this nucleus, and that in May 1979 it employed at least11 employees and in November 1979 it employed 22 em-ployees. No evidence was presented about the number ofemployees employed by Respondent at other times in1977, 1978, and 1979 or about the duration of the em-ployment of the employees it employed other than thenucleus of permanent employees. In light of the forego-ing, I am of the opinion that the record is ambiguous onthe question of whether Respondent employed a perma-nent, stable work force and, because of this, am not per-suaded that the General Counsel has proven by a pre-ponderance of the evidence that Respondent employs apermanent, stable work force. It is for this reason that Ishall recommend that the complaint be dismissed in itsentirety.[Recommended Order for dismissal omitted from pub-lication.]71